This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 JOSE EMILIO ARAGON,

 3          Petitioner-Appellant,

 4 v.                                                                                     NO. 35,490

 5 CITY OF LAS VEGAS,

 6          Respondent-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
 8 Matthew E. Chandler, District Judge


 9 Jose Emilio Aragon
10 Las Vegas, NM

11 Pro Se Appellant

12 City of Las Vegas
13 David E. Romero Jr., City Attorney
14 Las Vegas, NM

15 for Appellee


16                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Petitioner, Jose Emilio Aragon, a self-represented litigant, appeals from a

 3 district court order dismissing his petition for a writ of mandamus. This Court issued

 4 a calendar notice proposing to summarily affirm. Petitioner filed a memorandum in

 5 opposition to this Court’s notice of proposed disposition, which we have duly

 6 considered. Unpersuaded, we affirm.

 7   {2}   In our calendar notice, we recognized that NMSA 1978, Section 44-2-4 (1884),

 8 permits a district court to deny a petition for a writ of mandamus for prudential

 9 reasons. [CN 2] We also noted that mandamus is an “extraordinary” remedy. [CN 2]

10 See FastBucks of Roswell, N.M., LLC v. King, 2013-NMCA-008, ¶ 7, 294 P.3d 1287.

11 Finally, we observed that when a district court declines to issue a writ of mandamus

12 out of prudential concerns, we review for an abuse of discretion. [CN 2] Id. ¶ 5. After

13 reviewing Petitioner’s assertions of error, as laid out in his informal docketing

14 statement, we suggested that he had not met his burden to demonstrate error. [CN 4-5]

15 Consequently, we proposed to conclude that the district court did not abuse its

16 discretion in dismissing Petitioner’s petition for a writ of mandamus. [CN 5]

17   {3}   In his memorandum in opposition, Petitioner takes issue with our proposed

18 disposition, arguing that he is actually appealing the district court’s failure to grant his

19 motion for default judgment. [MIO 1] See Hennessy v. Duryea, 1998-NMCA-036, ¶


                                                2
 1 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have repeatedly held that, in summary

 2 calendar cases, the burden is on the party opposing the proposed disposition to clearly

 3 point out errors in fact or law.”). Petitioner’s specific contention is that he filed a

 4 motion for default judgment for Respondent’s failure to timely answer the petition but

 5 that the district court never ruled on his motion. [MIO 1-2] However, from our review

 6 of the record before this Court, we note that the district court denied Petitioner’s

 7 motion for default judgment, as well as Petitioner’s amended motion for default

 8 judgment, on January 22, 2016. [RP 101] The district court denied the motions

 9 because it found that Respondent filed a timely response to the petition. [RP 101]

10 Petitioner has not put forth any specific challenge to the district court’s findings or

11 conclusions, nor has he provided this Court with authority in support of his position,

12 aside from a general—and inapposite—citation to Federal Rule of Civil Procedure 55.

13 [See MIO 1-2] We are thus unconvinced that Petitioner has demonstrated that the

14 district court erred in relation to his motion for default judgment. See Farmers, Inc.

15 v. Dal Mach. & Fabricating, Inc., 1990-NMSC-100, ¶ 8, 111 N.M. 6, 800 P.2d 1063

16 (stating that the appellate court presumes that the district court is correct and the

17 burden is on the appellant to clearly demonstrate that the district court erred); see also

18 In re Adoption of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764, 676 P.2d 1329 (stating




                                               3
 1 that where a party cites no authority to support an argument, we may assume no such

 2 authority exists).

 3   {4}   To the extent that Petitioner continues to assert, as he did in his docketing

 4 statement, that the district court erred in not addressing his claims regarding the mayor

 5 of the City of Las Vegas’s “expropriation of [Petitioner’s] monies[,]” we remain

 6 unpersuaded that the district court erred. [MIO 1-2; see also DS 26] As we noted in

 7 our calendar notice, Petitioner’s docketing statement actually minimized the aspect of

 8 his mandamus petition dealing with his requested recall of the mayor and instead

 9 focused on an apparent claim against the mayor and the city for damages. [CN 4-5]

10 We observed that Petitioner had not provided us with facts regarding these claims, nor

11 did he explain how these claims were related to his petition for a writ of mandamus.

12 [CN 5] Notably, Petitioner has not provided us with any amplification or clarity in his

13 memorandum in opposition. [See generally MIO 1-2] “We will not search the record

14 for facts, arguments, and rulings in order to support generalized arguments.” Muse v.

15 Muse, 2009-NMCA-003, ¶ 72, 145 N.M. 451, 200 P.3d 104. This Court will review

16 pro se arguments to the best of its ability, but it cannot respond to unintelligible

17 arguments. See Clayton v. Trotter, 1990-NMCA-078, ¶¶ 12-17, 110 N.M. 369, 796

18 P.2d 262 (declining to address unintelligible and unascertainable arguments).

19 Therefore, we decline to address this undeveloped, unintelligible argument. See


                                               4
1 Corona v. Corona, 2014-NMCA-071, ¶ 28, 329 P.3d 701 (“This Court has no duty

2 to review an argument that is not adequately developed.”).

3   {5}   We conclude that Petitioner has not met his burden to clearly demonstrate that

4 the district court erred in this case. Accordingly, for the reasons stated above, as well

5 as those provided in our calendar notice, we affirm.

6   {6}   IT IS SO ORDERED.


7                                                 ________________________________
8                                                 JAMES J. WECHSLER, Judge


9 WE CONCUR:


10 ________________________________
11 MICHAEL D. BUSTAMANTE, Judge


12 ________________________________
13 TIMOTHY L. GARCIA, Judge




                                              5